Name: Council Decision 2009/569/CFSP of 27Ã July 2009 on support for OPCW activities in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: international security;  European construction;  defence;  international affairs;  cooperation policy;  world organisations;  EU finance
 Date Published: 2009-07-29

 29.7.2009 EN Official Journal of the European Union L 197/96 COUNCIL DECISION 2009/569/CFSP of 27 July 2009 on support for OPCW activities in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 13(3) and Article 23(1) thereof, Whereas: (1) On 12 December 2003, the European Council adopted the EU Strategy against Proliferation of Weapons of Mass Destruction (hereinafter referred to as the EU Strategy), Chapter III of which contains a list of measures to combat such proliferation. (2) The EU Strategy underlines the crucial role of the Chemical Weapons Convention (CWC) and of the Organisation for the Prohibition of Chemical Weapons (OPCW) in creating a world free of chemical weapons. As part of the EU Strategy, the EU has committed itself to working towards universal adherence to key disarmament and non-proliferation treaties and agreements, including the CWC. The objectives of the EU Strategy are complementary to the objectives pursued by the OPCW, in the context of its responsibility for the implementation of the CWC. (3) On 22 November 2004, the Council adopted Joint Action 2004/797/CFSP on support for OPCW activities in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (1), followed on its expiry by Joint Action 2005/913/CFSP of 12 December 2005 (2) and Joint Action 2007/185/CFSP of 19 March 2007 (3). The latter will expire on 31 July 2009. (4) The continuation of such intensive and targeted assistance from the EU to the OPCW is necessary in the context of the active implementation of Chapter III of the EU Strategy. Measures related to the universalisation of the CWC should continue and be adapted and targeted to the declining number of States not Parties to the CWC. These activities should be complemented by new ones to support specific projects conducted by the OPCW aimed at the full implementation of the CWC and to enhance international cooperation in the field of chemical activities, HAS DECIDED AS FOLLOWS: Article 1 1. For the purpose of giving immediate and practical application to some elements of the EU Strategy, the European Union shall support activities of the OPCW, with the following objectives:  to enhance the capacities of States Parties in fulfilling their obligations under the Convention, and  to promote universality by encouraging States not Party to join the Convention. 2. In this context, the projects of the OPCW, corresponding to measures of the EU Strategy, shall be the following: Project I: National Implementation, Verification and Universality Activities:  bilateral technical assistance visits  training of customs officials on the technical aspects of the Conventions transfers regime  training of national escorts  training of national authorities for the use of an electronic declaration tool  challenge inspection field exercise Project II: International Cooperation Activities:  analytical skills development course  CWC and chemical process safety workshop Project III: Seminar  OPCWs Contribution to International Security Dimension and Challenges Project IV: visits by representatives of the Executive Council to chemical weapons destruction facilities Project V: second session of the Scientific Advisory Board Project VI: seminar  OPCWs contribution in the sphere of security and non-proliferation Project VII: preparedness of States Parties to prevent and respond to attacks involving chemicals Activities:  table top exercise  regional workshop on Article X of the Convention Project VIII: Africa programme Activities:  bilateral technical assistance visits  outreach activity  academic and training Institution  Kofi Annan Centre  training of customs officials on the technical aspects of the Conventions transfers regime  outreach to States not Parties  analytical skills development course  outreach to industry  CWC and chemical process safety workshop  regional workshop  Article X and issues of regional cooperation in the area of assistance and emergency response A detailed description of the projects is set out in Annex to this Decision. Article 2 1. The Presidency, assisted by the Secretary-General of the Council/High Representative (SG/HR) for the CFSP, shall be responsible for the implementation of this Decision. The Commission shall be fully associated. 2. Technical implementation of the project referred to in Article 1(2) shall be carried out by the Technical Secretariat of the OPCW (hereinafter referred to as the Technical Secretariat). It shall perform this task under the responsibility of the Presidency and under the control of the SG/HR. For this purpose, the SG/HR shall enter into the necessary arrangements with the Technical Secretariat. 3. The Presidency, the SG/HR and the Commission shall coordinate regularly on the project, in accordance with their respective competences. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(2) shall be EUR 2 110 000. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the European Communities. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with the Technical Secretariat. The agreement shall stipulate that the Technical Secretariat is to ensure visibility of the EU contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. The Commission shall publish in the Official Journal of the European Union, C series, notice of the date of conclusion of the financing agreement. Article 4 The Presidency, assisted by the SG/HR, shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the Technical Secretariat. Those reports shall form the basis for the evaluation carried out by the Council. The Commission shall be fully associated. It shall report on the financial aspects of the projects referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the day of its adoption. 2. This Decision shall expire 18 months after the date of the conclusion of the financing agreement referred to in Article 3(3). However, it shall expire 6 months after its entry into force if that financing agreement has not been concluded by that time. Article 6 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 27 July 2009. For the Council The President C. BILDT (1) OJ L 349, 25.11.2004, p. 63. (2) OJ L 331, 17.12.2005, p. 34. (3) OJ L 85, 27.3.2007, p. 10. ANNEX EU support for OPCW activities in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction Project I: National implementation, verification and universality Objective: To enhance the capacity of States Parties in fulfilling their obligations under the Convention and to encourage States not Party to better understand the benefits of joining the Convention and getting more involved in OPCW activities. Purpose:  Purpose 1  States Parties make progress towards:  fulfilling national implementation requirements under Article VII of the Convention,  complying with their declarations and inspection declarations requirements under Article VI of the Convention,  understanding the procedures entailed in a challenge inspection under Article IX of the Convention, as well as the relevant challenges and other issues.  Purpose 2  States not Party get more involved in OPCW activities and increase their understanding of the Convention and its benefits. Results:  Result 1  National Authorities have enhanced their capacity to draft national implementing legislation,  Customs Officials have enhanced their capacity to identify chemicals relevant to the Convention and to submit accurate transfers of scheduled chemicals data to National Authorities,  National Authorities have enhanced their capacity to prepare and submit timely declarations, particularly, in electronic format,  National Authorities officials are trained to escort OPCW inspection teams, and  States Parties have a better knowledge of the challenge inspection mechanism, as a fundamental verification tool at their disposal to clarify possible non-compliance with the Convention,  States Parties receive assurances on the readiness of the Technical Secretariat to successfully conduct a challenge inspection and effectively apply the Convention verification regime.  Result 2  States not Party are more involved in OPCW activities and have obtained a better understanding of the benefits of joining the Convention and are more involved in OPCW activities. Activities: Bilateral technical assistance visits: support to States Parties will be provided through technical assistance visits that will be designed on a case-by-case basis and conducted to provide focused assistance to meet the requirements of the requests made by the States Parties. The nature of this support will include sensitisation and outreach efforts through national awareness workshops, specialised training courses, assistance for drafting national implementing legislation and related measures, and Article VI industry-related topics. Training of customs Officials on the Technical aspects of the Conventions transfers regime: support to customs officials has been provided under the three previous Joint Actions. On the basis of experience gained, outreach to customs officials through training courses will be undertaken with a view to improving the collection and transmission of data on imports and exports of scheduled chemicals to National Authorities. Regional and sub-regional training courses undertaken will offer practical hands-on demonstrations and exercises. Training of national escorts: a course will be offered to raise awareness amongst States Parties of their rights and obligations in the conduct of inspections under Article VI. Training of national escorts will be undertaken through a sub-regional training course designed to provide relevant information about the verification regime, in particular the conduct of inspections under Article VI. Such training course will also include practical hands-on exercises at a facility and table-top exercises. Training of National Authorities for the use of an electronic declaration tool: courses and sensitisation workshops at regional or sub-regional level will provide personnel from National Authorities with the tools and the knowledge to collect, maintain, and analyse information about the production, processing and consumption of dual-use chemicals, making them better equipped to submit accurate and timely declarations and to identify any potential threats and/or proliferation activities. Challenge inspection field exercise: a full-scale field exercise will be carried out to increase States Parties knowledge and understanding of the procedures involved in a challenge inspection. This exercise will also provide an opportunity for the Technical Secretariat to test and improve its skills and capabilities to organise challenge inspections as well as identify problems which, if not known or addressed, could affect the Secretariats ability to effectively conduct a real challenge inspection. Outreach to States not Party: representatives of States not Party who are in a position to influence national actions relating to accession/ratification and those directly involved in issues of relevance to the Convention will be sponsored to attend various programmes organised by the International Cooperation and Assistance Division (ICA). These programmes will include regional workshops for National Authorities of States Parties and regional workshops for Customs Authorities. Where necessary, staff members from the External Relations Division of the Technical Secretariat will also be sponsored to attend these meetings in order to undertake necessary contacts and interaction with the sponsored participants from the States not Party. In addition, and as may be necessary, tailored-made visits and arrangements involving States not Party are also envisaged within this scheme of support to States not Party. Project II: International Cooperation Objective: To enhance the technological capacity of States Parties through international cooperation in the field of chemical activities for the purposes not prohibited under the Convention. Purpose:  Purpose 1  States Parties with developing economies or economies in transition engage in international cooperation initiatives for the peaceful use of chemistry.  States Parties in countries with developing economies or economies in transition enhance the capacity of their publicly funded laboratories to implement the Convention in the field of peaceful uses of chemistry.  Purpose 2  States Parties in countries with developing economies or economies in transition progress in the promotion of the industry-related national implementation of the Convention, in accordance with Article XI, through enhancing chemical process safety management approaches. Results:  Result 1  Increased capacity of States Parties with developing economies or economies in transition to engage in international cooperation initiatives for the peaceful use of chemistry.  Enhanced level of technical competence in publicly funded laboratories in States Parties with developing economies or economies in transition to analyse chemicals related to national implementation of the Convention and in the peaceful application of chemistry using modern analytical methods especially Gas Chromatography (GC) and Gas Chromatography/Mass Spectrometry (GC/MS).  Result 2  Increased capacity of States Parties with developing economies or economies in transition to engage in international cooperation initiatives for the peaceful use of chemicals.  Upgraded levels of competence and understanding by the personnel of small and medium enterprises, representatives of industry associations and the national authorities or governmental institutions of States Parties whose economies are developing or in transition regarding process safety management practices in small and medium chemical enterprises. Activities: Analytical skills development course: during this two weeks course, participants will receive theoretical training and hands-on experience in gas chromatography and gas chromatography-mass spectrometry, covering hardware, system validation and optimisation, and trouble-shooting. Focus will also be made on the preparation of environmental samples and on GC and GC/MS analyses of such samples for chemicals related to the Convention. Participants will also receive intensive hands-on training in the preparation of different sample matrices to be analysed by GC with element-selective detectors and by GC/MS in electron impact and chemical-ionisation modes and they will be introduced to a range of extraction, clean-up, and derivatisation procedures. The course will be implemented with the support of VERIFIN/TU Delft or similar renowned institutions selected through a transparent process. Industry outreach  CWC and chemical process safety workshop: there will be an introduction on the Convention and the international cooperation programmes implemented pursuant to it. Best industry practices and the elements of the process safety management concept  amongst others  will be discussed during this workshop. In addition an overview of Process Hazard Analysis (PHA) and Hazard and Operability (HAZOP), principles of human factors, management of change, and safety culture/employee participation will be covered at this workshop. Project III: Seminar  OPCWs contribution to the International Security Dimension and Challenges Objective: To support the effective implementation of the Convention and enhance the understanding of its global contribution to international peace and security. Purpose:  Purpose 1  to provide a holistic overview of the role and importance of the Convention in the international security architecture.  Purpose 2  to raise awareness among the major stakeholders of the Convention at the national, regional and international levels, on the provisions of the Convention and implementation strategies.  Purpose 3  to promote networking and synergies and other inter-agency cooperative approaches to international security. Results:  Result 1  stakeholders are better informed on the importance of the Convention and increase their support to the work of the OPCW including its world-wide programme and activities.  Result 2  stakeholders are more aware of the Convention and innovative strategies for their implementation.  Result 3  States not Party have enhanced their dialogue and cooperative relations with the OPCW to facilitate their efforts aimed at joining the Convention.  Result 4  the chemical industry improves its capacity to coordinate joint initiatives to implement the Convention. Activity: Seminar: the seminar will be held in the Hague or in an interested State Party. The Technical Secretariat staff and representatives of other intergovernmental organisations, States Parties, the chemical industry and academia will provide presentations on the relevant subjects pertaining to the Convention. The event will also provide the Technical Secretariat an opportunity to conduct bilateral consultations with participating intergovernmental organisations and States not Party. This Seminar will be organised in partnership or with the support of the host country and any interested (and relevant) organisation. Project IV: visits by representatives of the Executive Council to chemical weapons destruction facilities Objective: To advance the elimination of chemical weapons stockpiles and chemical weapons production facilities subject to the verification measures provided for in the Convention. Purpose:  Purpose 1  States Parties are able to monitor progress made towards achieving complete destruction of chemical weapons stockpiles and can identify and address problems to achieve destruction at an early stage.  Purpose 2  States Parties are more confident that tangible and concrete steps are undertaken for the complete destruction of chemical weapons stockpiles. Results:  Result 1  States Parties have enhanced understanding of the problems and technical difficulties related to the destruction of chemical weapons.  Result 2  States Parties have enhanced confidence that tangible and concrete steps are undertaken for the complete destruction of chemical weapons stockpiles. Activity: Visits to chemical weapons destruction facilities (CWDFs): To date, three visits have taken place  to the Anniston CWDF, in the United States of America (October 2007), to the Shchuchye CWDF, in the Russian Federation (September 2008), and to Pueblo and Umatilla CWDFs, also in the United States (June 2009). The three visits conducted so far have been valuable as a means of addressing questions or concerns about a possessor State Partys programme for fulfilling its obligations on the destruction of its chemical weapons within the approved extended deadline. Therefore, in line with the Conference decision, it is clear that for the remaining years until 2012, both possessor States Parties will host further such visits to their operational chemical weapons destruction facilities and to facilities currently under construction. Project V: Second Session of the Scientific Advisory Board Objective: To enable the Conference of States Parties, the Executive Council or the States Parties to better take into account the advances in science and technology and their potential impact on the implementation of the Convention. Purpose: To enable the Director-General to render special advice to the OPCW policy making organs and to the States Parties on the areas of science and technology relevant to the Convention. Results:  Result 1  States Parties receive advice and recommendations on areas of science and technology relevant to the Convention.  Result 2  States Parties are updated and more informed on areas of science and technology relevant to the Convention. Activity: Scientific Advisory Board (SAB): in the autumn of 2009, a second SAB session will be held in The Hague. The session will last for three days, during which the SAB will continue addressing questions related to advances in science and technology and their potential impact on the implementation of the Convention. The session will also address a report of the temporary working group on sampling and analysis, which will be prepared during the convened meeting of that group prior to the second session of the SAB. The temporary working group addresses questions related to new and additional techniques for on-site analysis, off-site analysis, and the analysis of toxins (ricin and saxitoxin) off-site and on-site. Project VI: Seminar  OPCWs contribution in the sphere of security and non-proliferation Objective: To support the global efforts aimed at the non-proliferation of weapons of mass destruction, particularly chemical weapons. Purpose:  Purpose 1  national authorities and other stakeholders involved in the implementation of the Convention enhance their capacities to help prevent the proliferation of chemical weapons and the use of chemicals in terrorist attacks.  Purpose 2  a multi-stakeholder cooperation forum is established as a tool to support specific activities of States Parties in the sphere of chemical non-proliferation and in the fight against terrorism. Results:  Result 1  stakeholders in the Convention have increased awareness of the proliferation threat and challenges posed by chemical weapons and the use of toxic chemicals in terrorist attacks.  Result 2  States Parties are better prepared to meet the threats of terrorism involving the use of toxic chemicals in different settings.  Result 3  national authorities and relevant national and international partners, the chemical industry, academia and the OPCW are able to improve synergies and further contacts towards a common goal  the full and effective implementation of the Convention.  Result 4  States Parties with developing economies or economies in transition participate in the exchange of knowledge and experience on verification and other implementation measures and have increased knowledge on the recent developments in the sphere of the Conventions verification regime and the protection against chemical weapons. Activity: Seminar: the seminar will feature presentations by the Technical Secretariat on various issues related to the implementation the Convention and its contribution to security and non-proliferation. Presentations will be made by the different stakeholders in the Convention, and specialised workshops will be organised in the context of the seminar on relevant aspects related to the risks associated with the proliferation of chemical weapons and the use of toxic chemicals in terrorist attacks. The seminar will also provide an opportunity to discuss and pose questions and answers on issues related to the OPCWs contribution to security and non-proliferation. Project VII: Preparedness of States Parties to prevent and respond to attacks involving chemicals Objective: To contribute to the development of national capacities of States Parties to reduce the risks of a terrorist attack with chemicals and to improve their response to requests for assistance in case of use or threat of use of chemicals. Purpose:  Purpose 1  States Parties, whose economies are developing or in transition, enhance their capacity to:  reduce the risks of possible terrorist access to materials, equipment and knowledge that could be used in a terrorist attack on chemical plants,  assess the adequacy of existing plans, policies, and procedures to respond to a terrorist attack on chemical plants,  respond in case of a terrorist attack with chemicals,  exercise their decision-making processes, including information exchange and coordination of actions with national and international partners in case of terrorist attack on chemical plants,  start working on the creation of a platform of cooperation between target groups to respond in case of terrorism with release of toxic chemicals.  Purpose 2  States Parties enhance their awareness of the importance of submitting timely and full declarations on national programmes related to protective purposes,  States Parties contribute to the preparedness of the OPCW to respond to a request for assistance,  States Parties in the regions or sub-regions are encouraged to foster contacts for the creation of regional networks to improve their coordinated response to a chemical weapons emergency. Results:  Result 1  increased awareness of States Parties, whose economies are developing or in transition, regarding:  the use of toxic chemicals by terrorists and/or safety and security at chemical plants,  the need to promote cooperation in relation to chemical weapons emergencies in case of a terrorist attack.  Result 2  increased capacity of States Parties, whose economies are developing or in transition, to:  reduce the risks of possible terrorist access to materials, equipment and knowledge that could be used in a terrorist attack on chemical plants,  respond in case of terrorist attack with toxic chemicals,  exchange information and coordinate actions with national and international partners in case of a terrorist attack on chemical plants.  Result 3  States Parties are aware of the importance of submitting timely and full declarations on national programmes related to protective purposes.  Result 4  States Parties are better positioned to make offers of assistance to the OPCW in response to a request of assistance.  Result 5  States Parties have developed contacts that may result in future cooperation at regional level to respond to a chemical weapons emergency. Activities: Table-top exercise: this activity aims at developing the capabilities of the States Parties to reduce the risks of chemical weapons being acquired or used for terrorist purposes. This will include preventing possible terrorist access to materials, equipment, and knowledge that could be used in the development and production of chemical weapons. A detailed concept of the table-top exercise will be developed. The terrorist attack at chemical plant with a release of toxic chemicals will be a basic scenario of the exercise. The table-top exercise will examine cross government decision-making, information exchange and provision of assistance between relevant national and international organisations. The table-top exercise will be repeated in other regions in the future, based on the module developed by the Technical Secretariat and the States Parties. This activity will involve the participation of related branches in the International Cooperation and Assistance Division, Verification Division and the Inspectorate Division. The table-top exercise will be organised by the Office of Special Projects. Regional Workshop: The Regional Workshop is intended to foster discussion and analysis of several assistance and protection-related issues with special focus on areas such as, the rights and obligation of States Parties under Article X of the Convention, the submission of declarations of protective programmes, an analysis of Article X weaknesses and problem areas, and an overview of assistance and protection activities in the region. States Parties will make presentations in order to share experiences and lessons learned. Project VIII: Africa Programme Objective: To enhance the capacity of States Parties in fulfilling their obligations under the Convention and to encourage States not Party to better understand the benefits of joining the Convention and getting more involved in OPCW activities. Purpose:  Purpose 1  African States Parties make progress towards:  fulfilling national implementation requirements under Article VII of the Convention,  complying with their declarations and inspection declarations requirements under Article VI of the Convention.  Purpose 2  African States Parties make progress towards including the Convention in the curriculum of the Kofi Annan International Peacekeeping Training Centre (KAIPTC).  Purpose 3  States not Party get more involved in OPCW activities and increase their understanding of the Convention and its benefits.  Purpose 4  African States Parties with developing economies or economies in transition engage in international cooperation initiatives for the peaceful use of chemistry,  African States Parties with developing economies or economies in transition enhance the capacity of their publicly-funded laboratories to implement the Convention in the field of peaceful uses of chemistry.  Purpose 5  African States Parties enhance their awareness of the importance of submitting timely and full declarations on national programmes related to protective purposes,  African States Parties contribute to the preparedness of the OPCW to respond to a request for assistance,  African States Parties in the regions or sub-regions are encouraged to foster contacts for the creation of regional networks to improve their coordinated response to a chemical weapons emergency. Results:  Result 1  National authorities have enhanced their capacity to draft national implementing legislation,  Customs officials have enhanced their capacity to identify chemicals relevant to the Convention and to submit accurate transfers of scheduled chemicals data to National Authorities,  National authorities have enhanced their capacity to prepare and submit timely declarations, particularly, in electronic format,  National authorities officials are trained to escort OPCW inspection teams.  Result 2  Staff at the KAIPTC and participants of the Centres programmes will be more familiar with the Convention.  Result 3  States not Party are more involved in OPCW activities and have obtained a better understanding of the benefits of joining the Convention and are more involved in OPCW activities.  Result 4  Increased capacity of African States Parties with developing economies or economies in transition to engage in international cooperation initiatives for the peaceful use of chemistry,  Enhanced level of technical competence in publicly funded laboratories in African States Parties with developing economies or economies in transition to analyse chemicals related to national implementation of the Convention and in the peaceful application of chemistry using modern analytical methods especially GC and GC/MS,  Increased capacity of African States Parties with developing economies or economies in transition to engage in international cooperation initiatives for the peaceful use of chemicals,  Upgraded levels of competence and understanding by the personnel of small and medium enterprises, representatives of industry associations and the national authorities/governmental institutions of African States Parties whose economies are developing or in transition regarding process safety management practices in small and medium chemical enterprises.  Result 5  African States Parties are aware of the importance of submitting timely and full declarations on national programmes related to protective purposes,  African States Parties are better positioned to make offers of assistance to the OPCW in response to a request of assistance,  African States Parties have developed contacts that may result in future cooperation at regional level to respond to a chemical weapons emergency, Activities: Bilateral technical assistance visits: support to African States Parties will be provided through technical assistance visits that will be designed on a case-by-case basis and conducted to provide focused assistance to meet the requirements of the requests made by the African States Parties. The nature of this support will include sensitisation and outreach efforts through national awareness workshops, specialised training courses, assistance for drafting national implementing legislation and related measures, and Article VI industry-related topics. Outreach Activity  academic and training institution  Kofi Annan Centre: staff of the OPCW will visit the KAIPTC to deliver presentations on various aspects of the Convention. Since the KAIPTC offers a wide range of training programmes for both military and civil-service officials, who are expected to assume policy making roles in the government, this outreach activity by the Technical Secretariat is intended to advance the inclusion of the Convention in the KAIPT curriculum. Training of Customs officials on the technical aspects of the Conventions transfers regime: support to customs officials has been provided under the three previous Joint Actions. On the basis of experience gained, outreach to customs officials through training courses will be undertaken with a view to improving the collection and transmission of data on imports and exports of scheduled chemicals to national authorities. Regional and sub-regional training courses undertaken will offer practical hands-on demonstrations and exercises. Outreach to States not Party: representatives of the African States not Party who are in a position to influence perceptions regarding accession/ratification and those directly involved in issues of relevance to the Convention, including customs, will be sponsored to attend different programmes organised by the International Cooperation Branch. These programmes will include regional workshops for national authorities of States Parties and regional workshops for Customs authorities. Where necessary, staff members from the External Relations Division of the Technical Secretariat will also be sponsored to attend these meetings in order to undertake necessary contacts and interaction with the sponsored participants from the States not Party. Analytical skills development course: During this two weeks course, participants of African States will receive theoretical training and hands-on experience in gas chromatography and gas chromatography-mass spectrometry, covering hardware, system validation and optimisation, and trouble-shooting. Focus will also be made on the preparation of environmental samples and on GC and GC/MS analyses of such samples for chemicals related to the Convention. Participants will also receive intensive hands-on training in the preparation of different sample matrices to be analysed by GC with element-selective detectors and by GC/MS in electron impact and chemical-ionisation modes and they will be introduced to a range of extraction, clean-up, and derivatisation procedures. The course will be implemented with the support of VERIFIN/TU Delft or similar renowned institutions selected through a transparent process. Industry outreach  CWC and chemical process safety workshop: there will be an introduction on the Convention and the international cooperation programmes implemented pursuant thereto. Best industry practices and the elements of the process safety management concept  among others  will be discussed during this workshop. In addition, an Overview of Process Hazard Analysis (PHA) and Hazard and Operability (HAZOP), principles of human factor, management of change, safety culture/employee participation will be covered at this workshop. Regional Workshop  Article X and issues of regional cooperation in the area of assistance and emergency response: the regional workshop is intended to foster discussion and analysis of several assistance and protection-related issues with special focus on areas such as, rights and obligation of States Parties under Article X of the Convention, submissions of declarations of protective programmes, analysis of Article X weaknesses and problem areas, and an overview of assistance and protection activities in the region. African States Parties will make presentations in order to share experiences and lessons learned.